certain employee contributions t revers rs tax exempy and government entities division department of the treasury internal_revenue_service washington d c may kereekeraeerrereereerereererererererer krhkkererreekkerererekeke kekekereekrererr eker riera attn krkerkerkrekrerkeeke krkrkkereerererer - sco i legend state a system s me barker khekekeereerereeerererreee er rererereee pla n xx se rrrkkkekrer eker ee rerererkerekerererererrerkeke participating employers rra iir ike eer eker eee eraeererereererere rhrreekkeerere eere ee erie eee eea ree reargke serra ree re ererer ere statute b statute a statute d statute c members areer er ere erik iaai rekrekekrererereerekererererererrererreae erika kier rr kirereiaierereriar er hri ereeererrerkerer re rerreeeeerere kerekerererekkereereerererekee rrr kkk reiki rererererererer erisa ik hrrikiikikreii erk rrrrkkkakr erk ikrrikerr ee rierer iaai iii i err kkk hi iri hhh aik rii irerii iiia isis inna ere rra araki keir eerie iaai arerr ik ik ik iari iaai iiia aererer ra ik arerr kiki rer ere rereirer re riiiaiaar i hri r rrr rii rii karri irin trio ir io ria iai r erika raia statute g statute e statute f statute h keke r eka err ak i i serra - hirekereeekrrereriekreeeeeereeeereekre page resolution p resolution q form o dear krekkerer herrera kr ereer eer ere rr eererr ere hrkkreeerakerererr ererirer er rrereaka ri icr ire reese kkikkrekerekrerke kerrier re kreis kkk ree eere ikiree reiki ik this letter is in response to a ruling_request dated date as supplemented by correspondence dated date date date and date which was submitted on your behalf by your authorized representative concerning the federal_income_tax consequences of pick-up contributions to plan x by the participating employers on behalf of their members pursuant to sec_414 of the internal_revenue_code code the service previously issued a favorable letter_ruling to plan x subsequently the legislature of state a amended the statute to allow noncontributory members to elect to become contributory effective july of each year beginning in iilland require any active member whose job status changes from non-teacher to teacher to become a contributory member in plan x as described below the following facts and representations have been submitted system s an agency_or_instrumentality of state a administers plan x a defined benefit pension_plan that was established for the benefit of members pursuant to statute a plan x's membership consists primarily of certified teachers non-certified staff the administrators employed by school districts in state a and the system dollar_figure staff it is represented that plan x meets the qualification requirements set forth in sec_401 of the code statute a outlines membership in system s additional guidance to determine membership in plan x employer and employment with a school is provided in another section of the state a code by defining statute b sets forth the contribution rates for the members in general all new members must contribute percent of their salary to plan x for members who are members of plan x as of july plan x offers two benefit_accrual rates depending upon whether a member makes an irrevocable election on or before july to make additional contributions to plan x in order to obtain the higher kaki reet iaikreeaereeae page rates the members must make mandatory_contributions to plan x once the election is made it cannot be changed by the members statute b also provides that members may make contributions due on service rendered in a covered position but for which contributions were not withheld bya participating employer_generally these contributions are called additional contributions by plan x statute b provides that a member who has contributed only on his or her first dollar_figure of annual salary can elect to contribute on all salary by paying to plan x the member contributions that would have been required had the member been contributing on all of his or her salary plus interest if such election is made july or later the member must also contribute the additional employer contributions that would have been made plus interest statute b provides that a member may not make regular contributions until his or her additional contributions are paid in full members may make contributions for service rendered in a covered position on which no applicable contributions have been paid and on which no service has been credited generally these contributions are called back contributions by plan x statute b provides that should an employer fail to report the salary of a member and remit the contribution to plan x the system has the right to collect from the member and the employer the contributions due from each together with interest statute c provides that a member may obtain credit for prior service upon payment of the member contributions and employer contributions that would have been made plus interest on both statute d allows a covered_employee who has excluded himself or herself from membership to rescind the exclusion if the rescission is retroactive the member must pay the member contributions and the employer contributions that would have been made plus interest on both a member may convert credited service from noncontributory to contributory generally these contributions are called conversion contributions by plan x statute e provides that an active member who has previously been a noncontributory member can elect to become a contributory member by paying to plan x the member contributions that would have been required had the member been contributory plus interest statute f also provides that a member may repay to plan x by a single sum or by an increased rate of contribution the amounts he or she previously received from plan x together with interest from the date of withdrawal to the date of repayment generally these contributions are called repayment contributions by plan x a member will receive credit for prior service on the date all amounts previously received plus interest are repaid to plan x members may purchase service credits for the following types of service military hiker iir iri er ire ereriirt tikit page service statutes g and c out-of-state service statute g overseas service statute g state a general assembly service statute g sabbatical leave service statute g private school service statute g national guard service statute g and domestic federal service statute g generally these contributions are called purchased service contributions by plan x statute h provides that if the member elects to purchase service credits through payroll deductions the participating employer will pick-up the amount required to purchase such past service credits from the member's salary earned after the member signs an irrevocable payroll authorization form form o and those reductions will be picked-up and treated as employer contributions each participating employer picks-up member contributions from the same source of funds used in paying the member's salary the participating employer picks-up contributions by a reduction in the cash salary or by a setoff against future salary increases under statute h the member does not have the option of choosing to receive the contributed amounts directly instead of having them paid to plan x by the participating employer subsequent to the issuance of a prior letter_ruling by the service the state a general assembly amended statute b to i allow noncontributory members to elect to become contributory effective july of each year beginning in any active member whose job status changes from non-teacher to teacher to become a contributory member in plan x and ii require resolution p has been prepared for the board_of trustees of plan x and revises a prior resolution to provide that each participati loyer shall pick up member contributions from salary earned after june lf a member elects to make additional contributions back contributions conversion contributions repayment contributions or purchased service contributions through payroll reductions the participating employer shall pick up the amount required to make such contributions from the employee's salary earned after the member signs an irrevocable payroll authorization form prescribed by the board_of trustees and those contributions shall then be treated as employer contributions resolution q was prepared for use by the ne contributions from salaries earned after june contributions if members elect to make additional contributions back contributions conversion contributions repayment contributions or purchased service contributions through payroll reductions it also provides that the participating employer shall pick up the amount required to make such contributions from the employee’s salary earned after the member signs an irrevocable payroll authorization form fll employers and provides that shall be treated as employer krkekrkekrrerererererererrerereeareek page form o is an irrevocable payroll authorization form which revises a prior payroll authorization form that will be used by a member who elects to redeposit member contributions previously withdrawn and or to purchase permissive service credits through payroll deductions form o is completed by the member and approved by a participating employer on date this office issued favorable rulings with respect to pick-up amounts made by participating employers on behalf of the members to plan x under the provisions of the above-described state a statutes based on the above described facts and representations rulings are requested for members contributions from salaries earned after june as follows that the amounts deducted by a participating employer from a member's salary and credited to the member's account in plan x in accordance with form o authorization to purchase regular member contributions additional contributions back contributions conversion contributions repayment contributions and purchase service credits qualify as amounts that are picked up by the participating employers under sec_414 of the code that the contributions picked up by the participating employers pursuant to statute b on behalf of members who are participants in plan x will not constitute wages for purposes of sec_3401 of the code and accordingly the amounts picked up by plan x on behalf of members are not subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions rrekekrrekkrrirke ere enki page the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code plan x is a plan described in sec_401 of the code that is maintained by an agency_or_instrumentality of state a since member contributions are made to a plan described in sec_401 and since these contributions are picked up by the employing unit plan x specifically statute b as it provides for the designation of employee contributions by the participating employers meets the requirements of sec_414 by providing that contributions otherwise designated as employee contributions that are picked up by the employing unit shall be treated as employer contributions statute b and resolution q satisfy the requirements set forth in revrul_81_35 and revrul_81_36 statute b and resolutions p and q provide that the members' contributions although designated as employee contributions shall be treated as employer contributions they provide that the employer will make contributions on behalf of the members participating in plan x in lieu of contributions by the members and that no member will have the option of receiving the contributions directly instead of having them paid_by the employers to plan x subsequent to the issuance of a prior ruling by the service the state a general assembly amended statute b to allow noncontributory employees of a participating employer to elect to become contributory effective july of each year beginning in hraekrkeikeereikekreeerekrerae kerrier page en require any active member whose job status changes from non-teacher to teacher to become a contributory member as provided in the prior ruling contributions made by a member to redeposit previously withdrawn member contributions and contributions to purchase past service credits and member contributions required by statute b although designated as employee contributions are being paid_by the participating employer in lieu of contributions by the member and the member does not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x in addition the form is irrevocable and is signed by the member and the participating employer and acknowledges the resolution adopting the pick-up_tax deferral provisions of sec_414 of the code in this case resolution p was prepared for use by plan x and resolution q was prepared for use by the participating employers the resolutions are effective for salaries earned by members after june to make additional contributions back contributions conversion contributions repayment contributions or purchased service contributions through payroll reductions in this case the participating employer shall pick up the amount required to make such contributions from the employee’s salary earned after the member signs an irrevocable payroll authorization form form o and those contributions shall then be treated as employer contributions if a member uses form o to elect based on the aforementioned facts we conclude that the amounts deducted by a participating employer from a member's salary and credited to the member's account in plan x in accordance with form o authorization to purchase regular member contributions additional contributions back contributions conversion contributions repayment contributions and purchase service credits qualify as amounts that are picked up by the participating employers under sec_414 of the code furthermore we conclude that the contributions picked up by the participating employers pursuant to statute b on behalf of members who are participants in plan x will not constitute wages for purposes of sec_3401 a of the code and accordingly the amounts picked up by plan x on behalf of members are not subject_to federal_income_tax withholding these rulings apply only with respect to salaries earned by members after june me and after proposed resolution p and proposed resolution q are adopted and only with respect to salaries earned by members who use form o and their participating employer picks up such contributions under plan x no opinion is expressed in this letter as to whether the pick-up amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is rrr ererreerereerrereerekeerkrkek - page 90udd02059 expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code these rulings express no opinion as to the impact of these proposed transactions upon the qualified or the continuing qualified status of plan x these rulings are based on the assumption that plan x will be qualified under sec_401 a of the code at all relevant times these rulings are directed to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions please contact d sereerek oot rrkkkrakkkkrkrkkrkek enclosures sincerely yours donzell littlejohn manager employee_plans technical group deleted copy of this letter notice of intention to disclose notice
